Citation Nr: 0712222	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-37 131 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1972.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating action by the 
RO that denied entitlement to a compensable rating for 
bilateral defective hearing. This issue is now before the 
Board for appellate consideration at this time. 


FINDING OF FACT

The veteran has auditory acuity level I in each ear.  


CONCLUSION OF LAW

The schedular criteria for an initial compensable rating for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002): 38 C.F.R.§§  4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided preadjudication VCAA notice by letter, dated 
in July 2003 and July 2004.  The notice included the type of 
evidence needed to substantiate the current claim, namely 
that the veteran's hearing loss was of sufficient severity as 
to warrant an initial compensable rating.  The veteran was 
informed that VA would obtain VA records and that he could 
submit private medical records or authorize VA to obtain the 
records on his behalf.  He was asked to send in any evidence 
in his possession that pertained to the claim.  In addition 
the veteran was generally informed of the provisions 
governing the assignment of an effective date for a 
compensable rating that is the date of the receipt of the 
claim.  

As for content of the VCAA notice, the document, in 
conjunction with the most recent Statement of the Case dated 
in June 2005 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying 
the document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); 
and of the requirements of Dingess v. Nicholson, 19 Vet. App. 
473 (2006)( notice of elements of the claim, except for the 
degree of disability assignable).   

To the extent that the original preadjudication notice did 
not include the degree of disability assignable, at this 
stage of the appeal the veteran already has notice of the 
relevant rating criteria and there is no reasonable 
possibility that further notice of this information would aid 
in substantiating the claim, and any such deficiency in VCAA 
compliance in this case is moot. Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran has been afforded relevant 
VA examinations and the RO has communicated with the veteran 
on numerous occasions in regard to necessary evidentiary 
development.  The claims folder contains the relevant 
clinical records and there is no indication of additional 
records to obtain. Therefore, no further assistance to the 
veteran is required to comply with the duty to assist.  

                                                      Legal 
Criteria 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2006).

Where there is a reasonable doubt as to the degree of 
disability, such doubts shall be resolved in favor of the 
claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2006)

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria for bilateral hearing loss, the 
basic method of rating bilateral hearing loss is based on 
examination results including speech discrimination testing 
and pure tone audiometry testing at 1000, 2000, 3000, and 
4000 Hertz, with an average pure tone threshold obtained by 
dividing the thresholds by four. Once these test results have 
been obtained, employing Table VI, a Roman numeral 
designation of auditory acuity level for hearing impairment 
is ascertained based on a combination of the percent of 
speech discrimination and pure tone threshold average. Once a 
Roman numeral designation of auditory acuity level for each 
ear has been determined, Table VII is used to determine the 
percentage evaluation for bilateral hearing loss by combining 
the Roman numeral designations of auditory acuity level for 
hearing impairment of each ear. 38 C.F.R. § 4.85.

Under the rating criteria, which became effective on June 10, 
1999, there is an alternative method of rating hearing loss 
in defined instances of exceptional patterns of hearing loss. 
In such exceptional cases, the Roman numeral designation for 
hearing loss of an ear may be based only on pure tone 
threshold average, using Table VIa. 38 C.F.R. §§ 4.85(c), 
4.86. However, none of the audiometric tests conducted in the 
period of this appeal shows results showed results in which 
the alternative method of rating hearing loss is applicable. 
38 C.F.R. §§ 4.85, 4.86(a).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The Court subsequently held that the above rule was not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability. At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings. 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under the provisions of 38 C.F.R. § 3.321 (2003), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice. The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards. 

                                                     
Background 

The relevant evidence in connection with the veteran's claim 
consists of the following audiological test results.

On VA audiometric testing in August2003, pure tone thresholds 
in decibels were as follows:

At the tested frequencies of 1000, 2000, 3000, and 4000 
Hertz, the decibel loss on the right was 5, 5,60 80, 
respectively, with an average decibel loss of 38, and on the 
left 10 25 85, 85, respectively, with an average decibel loss 
of 51. The speech discrimination scores were 100 percent in 
the right ear and 100 percent in the left ear.

On VA audiometric testing, the examiner reported that the 
results were too unreliable to consider for rating purposes.

On VA audiometric testing in May 2005, pure tone thresholds 
in decibels were as follows:

At the tested frequencies of 1000, 2000, 3000, and 4000 
Hertz, the decibel loss on the right was 10, 10, 70, and 95 
respectively, with an average decibel loss of 46, and on the 
left 5, 25, 75, and 75 respectively, with an average decibel 
loss of 45. The speech discrimination scores were 96 percent 
in the right ear and 100 percent in the left ear.  

VA clinical records also reflect treatment for defective 
hearing which necessitated the use of hearing aids. 

                                                      
Analysis 

Since the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000 and 4000 Hertz) is not 55 
decibels or more, or the pure tone threshold is not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown.  Accordingly the designations of Table VII are for 
application in this case.  

Using the audiometric tests that is most favorable to the 
veteran in this case and applying the criteria outline above, 
the veteran has level I hearing in each ear.  Entering the 
appropriate category designations for each ear into Table VII 
results in a 0 percent rating under Diagnostic Code 6100.  

In this case, the evidence does not show that the veteran's 
defective hearing per se has caused marked interference with 
employment. The record also shows that this disability has 
required no periods of hospitalization since the effective 
date of the award of compensation benefits under 38 U.S.C.A. 
§ 1151. Therefore, consideration of an extraschedular 
evaluation is not warranted. Shipwash v. Brown, 8 Vet. App. 
346 (1995).

Moreover, it is apparent from the record that the 
noncompensable rating currently assigned for the veteran's 
defective hearing is the most disabling that this disability 
has been since the date of the claim, which in this case is 
the date of service connection. Accordingly, staged ratings 
for sinusitis are not warranted. Fenderson v. West, 12 Vet. 
App. 119 (1999).

ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.  


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


